              Case 2:19-cv-01402-RSM Document 41 Filed 07/13/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10   PENNY QUINTEROS filing as TWOCENTS
     (a pseudonym),                                      CASE NO. 19-cv-01402 RSM
11
                                   Plaintiff,            ORDER GRANTING STIPULATED
12                                                       MOTION EXTENDING TIME FOR
                    v.                                   DEFENDANTS INNOGAMES, HENDRIK
13                                                       KLINDWORTH, MICHAEL ZILLMER,
     INNOGAMES, HENDRIK KLINDWORTH,
14                                                       AND RICHARD STEPHENSON TO
     MICHAEL ZILLMER, JULIE (Jill) BLAN,
                                                         RESPOND TO PLAINTIFF’S COMPLAINT
     RICHARD STEPHENSON,
15
                                   Defendants.
16
                                                  ORDER
17
            Based on the Stipulation of the Plaintiff and Defendants Innogames, Hendrik Klindworth,
18
     Michael Zillmer, and Richard Stephenson, IT IS HEREBY ORDERED that the deadline for
19
     Defendants Innogames, Hendrik Klindworth, Michael Zillmer, and Richard Stephenson to answer
20
     or otherwise respond to Plaintiffs’ Complaint is July 27, 2020.
21
            DATED this 13th day of July, 2020.
22

23

24

25
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
26

     ORDER RE STIPULATED MOTION EXTENDING TIME TO                      SUMMIT LAW GROUP, PLLC
     RESPOND TO PLAINTIFF’S COMPLAINT - 1                               315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 19-cv-01402 RSM                                            SEATTLE, WASHINGTON 98104-2682
                                                                              Telephone: (206) 676-7000
                                                                                 Fax: (206) 676-7001
                Case 2:19-cv-01402-RSM Document 41 Filed 07/13/20 Page 2 of 2




 1      Presented by:
 2
        SUMMIT LAW GROUP, PLLC
 3

 4
        By ___________________________
 5      Diana Siri Breaux, WSBA #46112
        315 Fifth Avenue S, Suite 1000
 6      Seattle, WA 98104
        dianab@summitlaw.com
 7
        Attorneys for Defendants InnoGames,
 8      Richard Stephenson, Michael Zillmer,
        and Hendrik Klindworth
 9
     4847-0472-3394, v. 1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER RE STIPULATED MOTION EXTENDING TIME TO            SUMMIT LAW GROUP, PLLC
     RESPOND TO PLAINTIFF’S COMPLAINT - 2                     315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 19-cv-01402 RSM                                  SEATTLE, WASHINGTON 98104-2682
                                                                    Telephone: (206) 676-7000
                                                                       Fax: (206) 676-7001
